Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 1 of 17 Page ID #:1



 1 TROY SCHELL, CA Bar No. 208661
   Tschell@schell-law.com
 2 LAW OFFICES OF TROY SCHELL
   269 West Bonita Avenue
 3 Claremont, CA 91711
   Telephone: 909.542.9471
 4 Facsimile: 909.625.7772

 5   Attorneys for Plaintiff,
     CHEROKEE CHEMICAL CO, INC.
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     CHEROKEE CHEMICAL CO., INC. dba            Case No. CaseNumber
11   C.C.I., a California corporation,
12               Plaintiffs,                    COMPLAINT FOR:
13         vs.                                      1. BREACH OF CONTRACT;
                                                    2. INTENTIONAL
14 SCOTT FRAZIER, an individual; AQUA                  INTERFERENCE WITH
   NANO, LLC, an unknown corporation;                  BUSINESS RELATIONS;
15 ATLANTIC COAST POLYMERS, INC.,                   3. MISAPPROPRATION OF
   a Connecticut corporation; and DOES 1               TRADE SECRETS IN
16 through 100, Inclusive,                             VIOLATION OF THE
                                                       DEFEND TRADE SECRETS
17               Defendants.                           ACT;
                                                    4. MISAPPROPRIATION OF
18                                                     TRADE SECRETS IN
                                                       VIOLATION OF THE
19                                                     CALIFORNIA UNIFORM
                                                       TRADE SECRETS ACT
20
                                                DEMAND FOR JURY TRIAL
21

22

23
           For causes of action against Defendants and each of them, Plaintiff alleges as
24
     follows.
25

26
27

28


                     CHEROKEE CHEMICAL COMPANY COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 2 of 17 Page ID #:2



 1                                              I.
 2                              SUMMARY OF THE ACTION
 3

 4          1. Cherokee Chemical Co., Inc. (“CCI”) is an industry leader providing
 5   custom-blended chemical solutions businesses throughout the United States. CCI is
 6   at the forefront of researching appropriate formulas to provide its proprietary
 7   customers the most effective, environmentally sound and economical solutions to its
 8   clients.
 9          2. In 2018, following five (5) years as an Executive Vice President for CCI,
10   Scott Frazier (“Frazier”) separated from employment with CCI. As part of the
11   separation, Frazier executed a termination agreement in which he agreed, in return for
12   lucrative severance benefits and a release, that he would not (a) access confidential
13   information that was the proprietary right of CCI; or (b) solicit existing customers of
14   CCI based upon his knowledge of the information learned while at CCI. As CCI has
15   now learned, Frazier has systematically utilized confidential information that he took
16   and he learned exclusively from CCI in attempting to steal customers of CCI for at
17   least two (2) companies he had a direct and/or indirect economic interest in:
18   Defendants Aqua Nano, LLC and Atlantic Coast Polymers, Inc. Now, Frazier is using
19   such misappropriated information in attempting to interfere with the business of CCI
20   for his personal economic gain and for the benefit of his companies and other
21   companies who are in direct competition with CCI.
22          3. When Frazier left CCI, he did not return CCI’s confidential information, nor
23   did he disclose he had access and/or made copies. CCI believes that Frazier continues
24   to use such information to replicate CCI’s proprietary information, none of which he
25   has a legal right to possess.
26          4. CCI believes that Frazier is utilizing this confidential information
27   inappropriately in an attempt to provide economic benefit for him either through (a)
28   himself; (b) his companies; or (c) companies of others to the detriment of CCI. CCI
                                                2
                     CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 3 of 17 Page ID #:3



 1   brings this lawsuit to protect its right in this regard in that Defendants have unlawfully
 2   obtained this information and will protect itself and avail itself to all legal remedies
 3   available, and for all other relief as the facts may warrant.
 4                                                II.
 5                            THE PARTIES TO THIS ACTION
 6          6. Plaintiff is a California corporation licensed to do business and doing
 7   business in this state with its headquarters at 3540 E. 26 th Street, Vernon, CA 90056,
 8   which is located within this judicial district. The acts giving rise to this Complaint
 9   occurred within this judicial district, and breaches thereof, as well as the tortious
10   misconduct complained of arose out of actions taken between the parties within and
11   affecting this judicial district, and, accordingly, venue is proper within this judicial
12   district.
13          7. Defendant Scott Frazier ("Defendant" or “Frazier”) is an individual who
14   formerly was employed by Plaintiff and currently resides in the State of Texas.
15          8. Defendant Aqua Nano, LLC (“Aqua Nano”) is a limited liability company
16   who is owned and/or operated by Defendant Frazier.
17          9. Defendant Atlantic Coast Polymers, Inc. (“ACP”) is a corporation, whose
18   principle headquarters is located in the State of Connecticut.
19          10. Defendants sued herein as DOES 1 through 100, inclusive, are unknown
20   presently to Plaintiff who therefore utilizes such fictitious designations. Plaintiff will
21   seek leave to amend this Complaint to insert their true names and capacities if and
22   when ascertained. Plaintiff is informed and believes and based thereon alleges that
23   each of the unnamed Defendants is responsible to Plaintiff in the same manner as the
24   identified Defendants.
25                                         III.
26                             JURISIDICTION AND VENUE
27      11.Plaintiff brings its complaint under federal diversity jurisdiction, 28 U.S.C.
28

                                                   3
                     CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 4 of 17 Page ID #:4



 1   1332, as the parties are completely diverse in citizenship and the amount in
 2   controversy exceeds $75,000.
 3      12.This court has jurisdiction pursuant to 28 U.S.C. §1331 because this matter
 4   Involves claims under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §§ 1836
 5   et seq. This Court has supplemental jurisdiction over the remaining claims pursuant
 6   to 28 U.S.C. §1367, as the remaining claims form part of the same case or
 7   controversy.
 8      13.Venue is proper in this District pursuant to 28 U.S.C. §1391 (b)(2) because
 9   a substantial part of the events giving to the claims occurred in this District. For
10   example, Plaintiff’s business including Frazier’s job responsibilities, occurred within
11   this District.
12                                             IV.
13                                FACTUAL BACKGROUND
14

15                    A. CCI and its Proprietary Information.
16      14.CCI is a California Company that is in the highly competitive business of
17   providing custom-blended chemical solutions to third parties throughout California
18   and the United States. CCI is at the forefront of researching appropriate formulas to
19   provide its proprietary customers the most efficient, environmentally sound and
20   economical solutions to its clients.
21      15.CCI has expended significant resources in developing its sourcing, design,
22   formulation, manufacturing, warehousing, customer lists and distribution logistics and
23   operations. For example, CCI has developed a proprietary system in creating
24   formularies specific to its clients’ needs utilizing the latest science and technologies in
25   accomplishing the same. As another example, CCI employs a proprietary system to
26   track its customers and product utilized through a variety of manuals and processes to
27   memorialize those procedures. This customer list is proprietary and of a great
28   economic value, in that is not known outside of CCI and CCI utilizes various
                                                  4
                        CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 5 of 17 Page ID #:5



 1   contractual documents, including non-disclosure agreements and employment
 2   agreements, to protect this information from disclosure.         These materials and
 3   knowhow were developed by CCI over many years, and at great expense, and CCI
 4   considers them proprietary, confidential trade secrets.
 5                  B. CCI Vigorously Protects Its Confidential Information.
 6      16. CCI’s policies and practices robustly protect confidential and proprietary
 7   information, including, the information misappropriated by Defendant here. CCI
 8   requires all of its employees to enter into non-disclosure agreements that obligate them
 9   to safeguard the company’s confidential, proprietary and trade secret information.
10   This information included confidential customer lists, as well as profiles of CCI’s
11   clients, proprietary formulas, financial information, sales, business plans and pricing
12   information. As further discussed below, employees must sign these agreements as a
13   condition of their employment and are consistently reminded of their obligation in this
14   regard.
15      17. In addition, CCI policy forbids employees from sending confidential
16   information to unauthorized third parties, and event to own personal email addresses.
17   This policy is conveyed to employees in a number of ways, both formally and
18   informally, through reminders to the employees as to the safeguarding of such
19   confidential information.
20                  C.      CCI hires Frazier subject to Non-Disclosure and Non-
21                  Compete Agreements which Frazier willfully violates.
22         17. On or about 2012, Frazier began working as an Executive Vice President
23   on behalf of CCI, with its principal place of business in the City of Vernon, County of
24   Los Angeles, State of California. As consideration for employment, Frazier executed
25   a written employment contract which provided the responsibilities of both Plaintiff
26   and Frazier.     Within the agreement, Frazier executed two significant restrictive
27   covenants that were required to be abided by similar to all employees of Plaintiff. The
28   first was a nondisclosure agreement and the second was a noncompete agreement. The
                                                 5
                         CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 6 of 17 Page ID #:6



 1   former forbade Frazier from ever using, disclosing or revealing any confidential
 2   information that he acquired during the course of working on behalf of CCI except on
 3   behalf of CCI. Confidential information included, but was not limited to, customer
 4   names and information, customer requirements, chemical formulae, and business
 5   methods and practices utilized by CCI. The latter forbade Frazier from competing by
 6   soliciting any customer that he had become aware of or serviced on behalf of CCI for
 7   a period of 3 years following the termination of his employment. These agreements
 8   for Frazier, and all employees, survive following termination of employment given the
 9   proprietary nature of the business.
10         18. Prior to being hired by CCI, Plaintiff is informed and believed that Frazier
11   had previous experience within the chemical solutions business when he was hired as
12   an Executive Vice President. Given his leadership role, Frazier was afforded access
13   to the inner workings of CCI and all of the proprietary information that it had
14   developed over the past decades. In particular, Defendant Frazier, due to his role in
15   the company, has access to the Company’s proprietary information including, but not
16   limited to, access to (a) costs related to raw material; (b) costs related to shipping; (c)
17   costs related to containers; (d) formularies for the chemicals that were being sold; and
18   (e) customer lists; pricing structure for manufacturing; pricing structure related to
19   disposal. Over the next five (5) years, Frazier worked for CCI and developed
20   relationships within the chemical solutions business.
21            19. As a valued employee and an Executive Vice President, Plaintiff
22   compensated Defendant in his designated role at the Company. Further, throughout
23   his tenure, Defendant became privy to proprietary information of the business. He
24   was compensated for the services on a salary basis, along with bonuses, at or exceeding
25   industry averages. In addition, in the latter portion of his employment, certain bonuses
26   were provided to Frazier’s limited liability company, Aqua Nano, LLC for work that
27   was performed.
28             20. Despite the same, Defendant Frazier concocted a scheme
                                                  6
                      CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 7 of 17 Page ID #:7



 1   to misappropriate the confidential information he possessed at CCI for personal
 2   economic gain while still employed at CCI. In particular, he began to compete with
 3   CCI with his sham corporation, Aqua Nano, LLC. Furthermore, in an effort to further
 4   his unlawful scheme, Plaintiff is informed and believes that Frazier held an ownership
 5   position within    Aqua Nano and disclosed all of his contractual commitments,
 6   customer lists and proprietary information to Aqua Nano and others for his pecuniary
 7   gain. Plaintiff is informed and believes that Frazier, and ultimately Aqua Nano,
 8   utilized this information to steal clients from CCI. Frazier utilized his influence as an
 9   employee of CCI to influence a longstanding customer of CCI to unwittingly switch
10   its business for his own pecuniary gain due to the misappropriation of proprietary
11   information. Specifically, CCI had a long standing relationship with the City of
12   Decatur, Arkansas who purchased all of its chemical products by CCI. Frazier was
13   the account representative on behalf of CCI for this important client and typically
14   worked with the City of Decatur to fulfill its chemical needs. However, despite the
15   fact that he had executed various agreements during employment                following
16   employment with confidentiality and non solicitation clauses, Frazier nevertheless
17   concocted a scheme to switch the seller of the chemicals to Defendant ACP at a lower
18   price without ever revealing the source of those products to the City of Decatur.
19         21. Plaintiff is informed and believes that Frazier has either a direct and/or
20   indirect interest in ACP. Due to the foregoing acts, Frazier and ACP were provided
21   an economic benefit due to the fact that they utilized proprietary information to their
22   benefit to the detriment of CCI. Plaintiff is informed and believes that ACP was well
23   aware that the CCI customer had traditionally purchased from CCI, and nevertheless
24   went along with this nefarious scheme along with Frazier to (under)sell product to the
25   customer without revealing to the customer the source of those products. Frazier
26   thereby breached both the confidentiality as well as the noncompete provisions in his
27   various agreements by contacting and soliciting a customer of CCI, and then selling
28   that customer product through another source, ACP, which both Frazier and ACP
                                                 7
                     CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 8 of 17 Page ID #:8



 1   knew were in violation of the long standing relationship between the customer and
 2   CCI, and Frazier and Aqua Nano’s financial connections. Despite the same, ACP
 3   continued to engage in this unlawful scheme to the detriment of CCI.
 4          22. Plaintiff is informed and believes that Defendant Frazier repeated
 5   this act in misappropriating CCI’s proprietary information, while employed, on
 6   multiple occasions for his economic benefit to the harm of CCI. Defendant utilized the
 7   accumulated proprietary information for his personal gain and against that of the
 8   Plaintiff’s interest by creating a business in the mirror-image of Plaintiff for his
 9   benefit, the benefit of his company and companies of others.
10          23.   By December of 2017, significant disputes and disagreements had
11   developed between CCI and Frazier and Aqua Nano, culminating in a decision by CCI
12   to terminate Frazier due to allegations of him bribing customers for business. In light
13   of his past services, and in return for a mutual exchange of releases, CCI agreed to
14   give Frazier a severance package of the equivalent of 4 months’ worth of his traditional
15   salary to give him a chance to relocate and acquire new customers so as not to deal
16   with customers who were part of CCI’s database. After approximately 4 months,
17   Frazier complained that that had not been insufficient time for him to accomplish these
18   ends, and CCI, charitably, agreed to extend the terms of his severance agreement for
19   an additional first 4 and then a final 4 months so that by all accounts, while Frazier’s
20   employment with CCI terminated in December of 2017, all of his severance benefits
21   terminated on October 31, 2018. The claims asserted in this Complaint are all post-
22   release claims.
23          24. An Employment termination Agreement was written and executed which,
24   too, contained a confidentiality clause prohibiting Frazier and Aqua Nano from
25   disclosing any proprietary information belonging to CCI and prohibiting them from
26   soliciting or accepting any business from any customer whom he knew was that of
27   CCI.
28

                                                8
                       CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 9 of 17 Page ID #:9



 1         25.Despite the existence of both his original agreements pertaining to disclosure
 2   of proprietary information and his newly executed termination agreement with the
 3   same provisions pertaining to disclosure and solicitation, Frazier willfully violated
 4   these agreements in several respects and in multiple instances.
 5                C. Following      Resignation,      Defendant    Frazier     Continues     to
 6                    Misappropriate CCI’s Confidential Information.
 7         26. Following his termination, CCI reminded Frazier of his contractual and
 8   Legal obligations regarding CCI’s confidential, proprietary and trade secrets.
 9   However, immediately following his separation from employment, CCI was advised
10   by multiple accounts that Frazier, by and through his sham entity, Aqua Nano, LLC,
11   were attempting to infiltrate its customer list(s) and attempting to divert business to its
12 newly formed corporation.
13       27. As an example, on our about November 21, 2019, Frazier utilized the

14 proprietary information obtained during his course of employment with CCI to divulge

15   internal pricing information to a competitor. In particular, Frazier advised executives

16   of a competitor at a public setting in Colorado Springs, Colorado that CCI’s true cost

17   of concentration of one its product and where they were able to obtain the raw

18   materials at a marked discount. During the same conversation, Frazier misrepresented

19   to these same competitors, an attempt to steal business by divulging a and disparage

20   CCI that it unlawfully purchased and agreed to resell hazardous chemical product at

21   a certain price despite knowing the fact that this was untrue and were purchased in a

22   legal manner.     Plaintiff is informed and believes that Frazier was malicious and

23   intentional concerning this conversation in an attempt to undermine CCI and to injure

24   its business reputation with the client.
25         28. As another example, Frazier has been willful in spreading lies and
26   misinformation concerning CCI in a commercial setting. In particular, over the past
27   several months and including January of 2020, Frazier has lied about CCI in advising
28   clients that CCI that has a history of ‘watering down chemical’ and has provided such

                                                  9
                     CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 10 of 17 Page ID #:10



  1   statements both orally and in writing. As another example. Frazier advised client(s)
  2   that CCI bribed clients for their business with the intent to interfere with its business
  3   by casting doubt on its competency and honesty. Specifically, Frazier has stated that
  4   Plaintiff, by and through its principal, has unlawfully purchased houses for real estate
  5   for clients for placement of contracts; provided cash payouts to clients for placement
  6   of contracts; purchased watercraft to clients for placement of contracts; purchased
  7   All-Terrain Vehicles (“ATV”); provide payments to clients to avoid tax liabilities; and
  8   provided other tangible items to clients for the placement of contracts. In addition,
  9   Frazier has consistently told current/former employees of CCI and of competitors of
 10   this alleged nefarious conduct to the detriment of CCI.      In other words, Frazier has
 11   been brazen about his public statements that Plaintiff is a dishonest company and
 12   bribes people to get business. These statements are patently false and Defendant is
 13   aware of that fact. This conduct was willful which has caused damage to CCI’s
 14   reputation with the intent to intentionally interfere with its business.
 15
            29. Furthermore, CCI was advised by multiple client(s) that Defendant Frazier
 16
      would utilize the proprietary information he had learned from CCI for his personal
 17
      benefit or for the benefit of his company or the companies of others. In particular,
 18
      he would divulge that, while he knew they were a CCI customer, he had a new business
 19
      and would provide better pricing in that he knew the proprietary pricing model of CCI.
 20
      In addition, Frazier would disparage CCI in attempting to secure the business. Plaintiff
 21
      is informed and believes that Defendant Frazier flaunted the fact that he was privy to
 22
      the CCI model and would use that proprietary information to his advantage in stealing
 23
      business from CCI.
 24

 25
                D. The Stolen Information is Confidential and Proprietary, and its
 26
                Misappropriation has Damaged CCI.
 27
            30. The information used by Frazier, including customer lists, formularies and
 28

                                                  10
                      CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 11 of 17 Page ID #:11



  1   pricing, constitutes confidential, proprietary and trade secret information.         This
  2   information allows Frazier to copy significant parts of CCI’s work in these specific
  3   designated areas, without investing the substantial effort, time and resources that
  4   Frazier would need to even attempt to develop on his own. This is information that
  5   CCI does not make available to competitors or to the public.
  6         31. The stolen pricing information also discloses information about prices that
  7   CCI has negotiated with certain vendors, which is competitively sensitive and closely
  8   guarded. This pricing information could allow a competitor such as Frazier to obtain
  9   the same or better pricing from its suppliers by leveraging CCI’s internal and
 10   confidential pricing information.
 11         32. There can be no doubt that the confidential and proprietary information
 12   specifically exfiltrated by Frazier has independent value from being not generally
 13   known and the information in them could not be readily ascertainable through proper
 14   means.
 15         33. The Defendant willfully used the proprietary information received, gained
 16   and created for the exclusive usage of the Plaintiff for his personal benefit, the benefit
 17   of Aqua Nano, the benefit of ACP, and the benefit of others by undercutting the
 18   Plaintiff’s relationships to their clients effectively taking them away.
 19         34. By Defendant’s intentional acts, Plaintiff suffered a severe loss to its
 20   contractual relationships with clients thereby impacting their goodwill and reputation
 21   within the chemical development and selling community.
 22

 23                                              V.
 24                                CLAIMS FOR RELIEF
 25                              FIRST CLAIM FOR RELIEF

 26                        Breach of Contract Against Frazier
 27

 28

                                                  11
                      CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 12 of 17 Page ID #:12



  1         35. Plaintiff incorporates by reference all of the preceding paragraphs as if fully
  2   set forth herein.
  3         36. In connection with his employment, Frazier entered into an employment
  4   termination agreement as more fully described above with CCI which provides
  5   various restrictive covenants regarding confidentiality and non-solicitation
  6   agreements. This was agreed to by Defendant Frazier.
  7         37. CCI performed all of its obligations under the termination agreement.
  8         38. Frazier breached his termination agreement with CCI, including but not
  9   limited to as described above, disclosing CCI’s confidential, proprietary and trade
 10   secret information to his Sham Corporation Aqua Nano, a direct competitor ACP and
 11   others, without legal justification or excuse.
 12         39. As a direct and proximate result of this breach, CCI has sustained damages
 13   in an amount to be proven at trial.
 14                             SECOND CLAIM FOR RELIEF
 15
           Intentional Interference with Business Relations against All Defendants
 16
            40. Plaintiff incorporates by reference all of the preceding paragraphs as if
 17
      fully set forth herein.
 18
            41. Defendants position allowed him to participate in the development of
 19
      Plaintiff’s business. Moreover, he was able to negotiate and help in client relations
 20
      thereby evidencing that he is an agent of the Plaintiff.
 21
            42. Defendant’s agency required him to act in the highest good faith because
 22
      he was operating for the interest of the Plaintiff not for his own behalf. Here, he used
 23
      the information sustained from years of services against the Plaintiff.
 24
            43. Defendant breached those confidences because he was using the
 25
      proprietary information to his own personal benefit, the benefit of Aqua Nano, the
 26
      benefit of ACP, and the benefit of others.
 27
            44. Plaintiff is entitled to the applicable damages allowed by law and punitive
 28
      damages.
                                                   12
                      CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 13 of 17 Page ID #:13



  1

  2                                THIRD CLAIM FOR RELIEF

  3   Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act
  4                                  Against All Defendants
  5

  6         45. Plaintiff incorporates by reference all of the preceding paragraphs as if
  7   fully set forth herein.
  8         46. Plaintiff’s confidential, proprietary and trade secret information are
  9   protected under the DTSA, 18 U.S.C. §1836 et seq.
 10         47. Plaintiff’s confidential, proprietary and trade secret information relates to
 11   products and services used, sold, shipped and/or ordered in, or intended to be used,
 12   sold, shipped and/or ordered in interstate commerce.
 13         48. The information derives independent economic value by not being
 14   accessible, through proper means, to competitors such as ACP and others.              The
 15   information is also not readily available to the public or competitors of CCI.
 16         49. CCI keeps the trade secret information alleged in this Complaint
 17   confidential and has undertaken reasonable efforts to maintain the trade secrets at
 18   issue, as discussed above. CCI’s trade secret information described herein derives
 19   independent economic value from not being generally known to the public or others
 20   who could obtain economic value from their disclosure or use (such as competitors).
 21         50. Frazier’s conduct constitutes a misappropriation and misuse of CCI’s
 22   confidential information in violation of the DTSA because Frazier used and/or
 23   disclosed the information without CCI’s consent.         Further, Frazier acquired the
 24   information under circumstances giving rise to a duty to maintain the information’s
 25   secrecy and limit its use. Frazier owed that duty to CCI as an agent, employee and
 26   representative of CCI.
 27         51. Frazier has not returned the information he took from CCI. Upon
 28

                                                 13
                      CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 14 of 17 Page ID #:14



  1   information and belief, Frazier continues to retain and use CCI’s trade secret and
  2   confidential information.
  3         52. Frazier’s conduct constitutes a willful and malicious misappropriation of
  4   CCI’s confidential information.
  5         53. CCI has suffered and will continue to suffer damage and irreparable harm,
  6   absent immediate injunctive relief. Because CCI’s remedy at law is
  7   inadequate, CCI seeks preliminary and permanent injunctive relief to recover and
  8   protect its confidential, proprietary and trade secret information and the competitive
  9   and other benefits that information confers.
 10         54. Thus, CCI is entitled to preliminary injunctive relief, restitution,
 11   compensatory and exemplary damages and reasonable attorney fees pursuant to 18
 12   U.S.C. §1836.
 13                             FOURTH CLAIM FOR RELIEF
 14   Misappropriation of Trade Secrets under the California Uniform Trade Secrets
 15                               Act, Cal. Civ. Code § 3426 et seq.
 16                                    Against All Defendants
 17         55. Plaintiff incorporates by reference all of the preceding paragraphs as if
 18   fully set forth herein.
 19         56. CCI’s Information, customer lists, pricing, business plans, and
 20   formularies, plans, manuals, programs and procedures constitute trade secrets as
 21   described above and as defined by the California’s Uniform Trade Secrets Act.
 22         57. CCI keeps the trade secret information alleged in this Complaint
 23   confidential And has undertaken reasonable efforts to maintain the trade secrets at
 24   issue, as discussed above. CCI’s trade secret information described herein derives
 25   independent economic value from not being generally known to the public or others
 26   who could obtain economic value from their disclosure or use (such as competitors).
 27         58. Such confidential information constitutes trade secrets within the meaning
 28   of California Civil Code §3426.1.
                                                  14
                      CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 15 of 17 Page ID #:15



  1          59. Defendant Frazier misappropriated CCI’s trade secret information by
  2   utilizing   such information improperly, as described above, in violation of his
  3   Employment Termination Agreement and providing information to the other
  4   defendants.
  5          60. Defendant knew or should have known under the circumstances the
  6   information misappropriated was trade secret information.
  7          61. CCI is informed and believes, and on that basis alleges that Defendants are
  8   now using CCI’s trade secrets, without its consent, to steal its clients by only utilizing
  9   such knowledge.
 10          62. Defendant’s misconduct detailed herein constitutes misappropriation of
 11   CCI’s trade secrets and violations Section 3426 et. seq. of the California Civil Code.
 12   As a direct and proximate result of Defendant’s conduct, CCI has been damaged in an
 13   amount to be proven at trial. CCI has also incurred, and will continue to incur,
 14   additional damages, costs and expenses including attorney’s fees as a result of
 15   Defendant’s misappropriation. As a further proximate result of the misappropriation
 16   and use of CCI’s trade secrets, Defendants were unjustly enriched.
 17          63. Pursuant to Section 3426.2 of the California Civil Code, CCI is entitled
 18   to prohibit from Defendants from using, disclosing and/or otherwise benefiting from
 19   CCI’s trade secrets, to eliminate any commercial advantage that Defendant may
 20   otherwise derive from his misappropriation, and to require Defendant to return to CCI
 21   all confidential information, documents and any other misappropriated materials.
 22          64. Pursuant to Section 3426.2 of the California Civil Code, CCI is entitled
 23   to recover its damages incurred by virtue of Defendant’s wrongful misappropriation
 24   of their trade secrets, in addition to disgorgement of all amounts by which Defendant
 25   has been unjustly enriched, or the payment of a reasonable royalty, in an amount to be
 26   proven at trial.
 27          65. In performing the conduct described herein, Defendant acted willfully and
 28

                                                  15
                         CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 16 of 17 Page ID #:16



  1   maliciously, intending to injure CCI and to wrongfully obtain an advantage at CCI’s
  2   expense. Pursuant to Section 3426.2 of the California Civil Code, CCI is entitled to
  3   all remedies under the law to compensate CCI, including but not limited to an award
  4   of exemplary damages against Defendant.
  5         66. Pursuant to Section 3426.2 of the California Civil Code, CCI is also
  6   entitled to an award of attorneys’ fees and costs incurred in this action.
  7
                                    PRAYER FOR RELIEF
  8

  9   WHEREFORE, Plaintiff prays for relief, according to proof, as follows:
 10
         1. For compensatory special damages for the loss of goodwill and penalties subject
 11
            to proof at trial.
 12
         2. For compensatory damages for the loss of profit as a result of the Defendant’s
 13
            actions.
 14
         3. For compensatory special damages for business expenses, and interest thereon,
 15
            in an amount accordingly to proof at the time of trial.
 16
         4. For restitutionary damages for the breach of payments rendered to Plaintiff per
 17
            their employment agreement according to proof at the time of trial.
 18
         5. For punitive, enhanced and/or exemplary damages, including but not limited to
 19
            double damages and unjust enrichment to the fullest extent available under
 20
            applicable law;
 21
         6. For prejudgment interest;
 22
         7. For reasonable attorneys’ fees pursuant to applicable statute.
 23
         8. For costs of suit including expert witness fees.
 24
         9. For injunctive and provisional remedies, as appropriate, as well as an accounting
 25
            to the fullest extent available under applicable law; and
 26
         10.For such other equitable and further relief as the Court may deem proper.
 27

 28

                                                 16
                       CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
Case 2:20-cv-01757-MWF-AS Document 1 Filed 02/24/20 Page 17 of 17 Page ID #:17



  1

  2
       February__24___, 2020       LAW OFFICES OF TROY A. SCHELL
  3

  4
                                   By: /S/
  5                                   Troy A. Schell
                                      Attorneys for Plaintiff
  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                           17
                   CHEROKEE CHEMICAL COMPANY’S COMPLAINT FOR DAMAGES
